The undersigned have reviewed the award of attorneys' fees in this matter and plaintiff's attorney has shown good ground to reconsider such Award. The Full Commission finds as fact that plaintiff's attorney's fee contract with his client was for 25% or $19,500.00. However, plaintiff's attorney requested a lesser fee of $18,000.00. Nevertheless, without findings of fact, an attorney fee in the amount of $11,000.00 was awarded by the deputy commissioner.
The undersigned find that plaintiff's attorney's fee request in the amount of $18,000.00 is reasonable and therefore modify the earlier award of the deputy commissioner and Hereby Award the plaintiff's attorney a fee in the amount of $18,000.00. The remainder of the Order Approving the Compromise Settlement Agreement remains as written.
This the ___ day of  September 1999.
S/_____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ BERNADINE S. BALLANCE COMMISSIONER
S/_____________ RENEE C. RIGGSBEE COMMISSIONER
DCS/bjp